ACCEPTED
                                                                                         06-15-00124-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                     7/8/2016 4:19:08 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                               No. 06-15-00124-CR

LARRY JOE JONES                        §        IN THE COURT OF APPEALS
                                                                  FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
V.                                     §        SIXTH APPELLATE   DISTRICT
                                                             7/8/2016 4:19:08 PM
                                                                 DEBBIE AUTREY
THE STATE OF TEXAS                     §        OF TEXAS AT TEXARKANAClerk


__________________________________________________________________

         STATE’S MOTION TO STRIKE APPELLANT’S BRIEF
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Now comes the State of Texas, by and through its Assistant District

Attorney, and files this Motion to Strike Appellant’s Brief that was filed by

counsel on December 4, 2015. In support thereof, the State would show the

following:

                                           I.

      On December 4, 2015, counsel for Appellant filed a brief.

      On December 10, 2015, Appellant Larry Jones filed his pro se motion with

the Court requesting that counsel be dismissed and to allow him to proceed on his

appeal, pro se. See the Court’s Order in Jones v. State, No. 06-15-00124-CR, at 2

(February 3, 2016).

      On December 17, 2015, the Court abated the appeal and instructed the trial

court to hold a hearing on Jones’ motion. Id. After the hearing was held by the trial

court and the case returned, this Court “grant[ed] Jones’ request to represent
himself in this appeal. We overrule, as moot, Jones’ request to dismiss counsel.”

Id. at 4.

       On May 17, 2016, Appellant filed his pro se brief. 1

       Appellant does not have a right to hybrid representation. See Scheanette v.

State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004)(Court of Criminal

Appeals would not address pro se points of error because appellant had no right to

hybrid representation). Because Appellant is not entitled to hybrid representation,

he should not be allowed to rely on any brief filed by counsel – who no longer

represents Appellant at Appellant’s request. Consequently, the brief filed by

former counsel David Crawford on December 4, 2015 should be struck and not be

addressed by this Court.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Motion to Strike Appellant’s Brief filed by counsel on December 4, 2015 be

granted.

                                                     /s/ Douglas Howell, III
                                                     Douglas Howell, III
                                                     Assistant District Attorney
                                                     300 E. 26th St., Suite 310
                                                     Bryan, Texas 77803
                                                     979-361-4320
                                                     State Bar No. 10098100
                                                     dhowell@brazoscountytx.gov

1      The State’s motion for extension of time to file its brief was granted until July 18, 2016.
                     CERTIFICATE OF SERVICE

   I do hereby certify that a true and correct copy of the foregoing State’s
Motion To Strike Appellant’s Brief was mailed to Larry Jones,
TDCJ#02005311, Jester III Unit, 3 Jester Road; Richmond, TX 77406 this 8th
day of July, 2016.

                                       /s/ Douglas Howell, III